Citation Nr: 1206271	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-14 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The Board remanded the Veteran's claim in July 2010 to afford him a hearing with a member of the Board at the RO (a Travel Board hearing).  Such a hearing was held on April 19, 2011, in St. Petersburg, Florida, before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the Veteran's claim in July 2011, instructing that the Veteran be afforded a VA examination in connection with his claim.  In August 2011, the Veteran was afforded a VA audiological examination, and the report has been associated with the Veteran's VA claims file.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

As will be discussed below, the Board concludes that the opinion rendered by the August 2011 VA examiner is inadequate for the purposes of this decision.  However, as the Board is granting the Veteran's claim to the fullest extent, another remand is not necessary.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In the July 2007 rating decision, the RO also denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  This claim was also remanded by the Board in July 2010 and July 2011.  However, in a December 2011 rating decision, the VA Appeals Management Center (AMC) established service connection for bilateral hearing loss; a noncompensable (zero percent) evaluation was assigned, effective May 31, 2007.  Since service connection was granted, the Veteran's appeal as to that issue has become moot.  The Veteran has not disagreed with the assigned evaluation or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, that matter has been resolved and is not in appellate status.


FINDING OF FACT

The Veteran's tinnitus is the result of in-service exposure to acoustic trauma.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim of entitlement to service connection for tinnitus is being granted to the fullest extent, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Discussion

Concerning element (1), evidence of a current disability, the Veteran has been diagnosed with tinnitus.  See e.g., the August 2011 VA examination report.  Moreover, the Veteran has consistently asserted that he suffers from tinnitus.  See e.g., statements from the Veteran dated in May 2007 and April 2008 as well as the August 2011 VA examination report and the April 2011 hearing transcript at page 8.  As previously noted, lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board finds that the Veteran's statements in this case are credible since tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  

Moreover, the fact that the Veteran has hearing loss adds to the credibility of his contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  As noted above, service connection for bilateral hearing loss has been established by the AMC in the December 2011 rating decision.  In this regard, the Board notes that "high frequency tinnitus usually accompanies hearing loss."  The Merck Manual, Section 7, Cha. 85, Inner Ear.  Thus, the Board finds that the Veteran is competent to relate a history of experiencing tinnitus, and element (1) has been thoroughly demonstrated.  

Regarding element (2), evidence of the in-service incurrence of a disease or injury, the Veteran's service treatment records are devoid of any instance of complaints of or treatment for tinnitus during his service.  However, the Veteran has consistently asserted that he experienced exposure to acoustic trauma during his service, which has been conceded through the grant of service connection for his bilateral hearing loss.  See the Veteran's May 2007 and April 2008 statements as well as the April 2010 hearing transcript at pages 4 and 6 - 8.  The Veteran is certainly competent to assert matters which he has experienced first-hand.  See Layno, Rucker, Charles and Cartwright, all supra.  Indeed, the Board has no reason to disbelieve the Veteran.  In light of above, the Board concludes that element (2) has been demonstrated.  

Concerning element (3), evidence of a nexus between the claimed in-service disease or injury and the current disability, there are two nexus opinions of record.  The Board will address these opinions in turn.

Weighing against the Veteran's claim is the opinion from the August 2011 VA examiner.  After a review of the Veteran's VA claims file as well as an interview with and examination of the Veteran, the August 2011 VA examiner opined that the Veteran's tinnitus was less likely as not related to his in-service noise exposure because the Veteran's tinnitus did not manifest until approximately 30 years after his separation from service.  See the August 2011 VA examination report.  

The Board finds this opinion to be inadequate for the purposes of this decision because the VA examiner's provided reasoning is in contrast with VA's policies regarding the development and adjudication of service connection claims for bilateral hearing loss and tinnitus.  Specifically, in Training Letter 10-02, issued in March 2010, the Director of the VA Compensation and Pension Service indicated that delayed-onset tinnitus must also be considered.  It appears that the August 2011 VA examiner's opinion fails to consider delayed-onset tinnitus.  As such, the Board finds this opinion to be inadequate for the purposes of this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2011).

On the contrary, in a May 2011 statement, J.R.S., M.D., asserted that he treated the Veteran for his bilateral hearing loss and tinnitus, and he opined that his tinnitus was the result of his in-service acoustic trauma.  See the May 2011 statement from J.R.S., M.D.  The Board observes that the private physician did not review the Veteran's VA claims file in connection with his May 2011 opinion.  In many instances, the United States Court of Appeals for Veterans Claims (the Court) has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403 - 04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  However, the Court held that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the Veteran's past medical history."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

In the present case, review of the May 2011 private statement reflects that J.R.S., M.D. was apprised of the relevant medical history of the Veteran as it pertained to his current claim, and that the report, which included discussion of the Veteran's military history, is consistent with the remainder of the evidence in the claims file.  As such, the Board finds the May 2011 opinion from J.R.S., M.D. is adequate for the purposes of this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2011).

In sum, the Board concludes that the evidence of record reflects that the Veteran's tinnitus is a result of his in-service noise exposure.  Accordingly, service connection for tinnitus is warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


